Citation Nr: 9934437	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  96-29 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  What evaluation is warranted for the period from June 1, 
1995 for residuals of a partial medial meniscectomy of the 
right knee.

2.  What evaluation is warranted for the period from June 1, 
1995 for bursitis of the right shoulder.

3.  What evaluation is warranted for the period from June 1, 
1995 for lateral epicondylitis of the right elbow with a 
history of tendonitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1975 to May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


FINDING OF FACT

Since June 1, 1995 the veteran's partial right knee medial 
meniscectomy residuals have not been productive of a 
limitation of flexion to 30 degrees, a limitation of 
extension to 15 degrees, or by objective evidence of 
instability, subluxation, effusion, swelling, tenderness, 
ankylosis or arthritis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a partial medial meniscectomy of the right knee 
since June 1, 1995 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5259, 5260, 5261 and 5262 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  General Laws and Regulations

The veteran's claim for a rating in excess of 10 percent for 
residuals of a partial medial meniscectomy of the right knee 
is well grounded, meaning that the claim is plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to this claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of disability 
present includes consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45.

In a September 1995 rating decision, the RO granted service 
connection for residuals of a partial medial meniscectomy of 
the right knee and a 10 percent rating was assigned.  That 
rating has remained in effect throughout the duration of the 
appeal.  The  United States Court of Appeals for Veterans 
Claims (Court) has held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

II.  Factual Background

Service medical records reflect that in October 1994, the 
veteran underwent an arthroscopy of the right knee.  In 
November 1994, he reported right knee pain when it was bent 
and when he ascended and descended stairs.

A June 1995 VA examination report reflects that the veteran 
was employed full-time as an engineer.  The veteran's 
extensive history with respect to his right knee was reported 
in full detail.  The veteran complained of pain and of a 
clicking and popping feeling in the right knee when he ran, 
operated a motor vehicle, engaged in weight bearing activity, 
or performed deep knee bending.  Examination revealed that 
the veteran walked with a limp on the right, but that he was 
able to walk on his heels and toes.  While he was able to 
perform a full deep bend, the veteran leaned onto the left 
knee and complained of pain in the right knee.  Muscle 
strength was 5/5 in the lower extremities; reflexes were 2+.  
The examiner reported that the veteran had three surgical 
scars from the in-service arthroscopic surgery performed on 
the right knee and that two of the scars exhibited 
"purplish" pigment changes.  The third scar had a normal 
flesh tone.  There was no evidence of any crepitus, 
bilaterally; a bulge sign and McMurray's test were negative, 
bilaterally.  There was evidence of posterior ligament 
instability of the right knee.  The examiner reported that 
the veteran had joint line tenderness on the right which was 
exhibited by facial grimacing and flinching.  The veteran had 
pain with movement of the right patella.  Flexion of the 
right knee was to 130 degrees.  X-rays of the right knee 
revealed normal articulations with no evidence of any 
fracture, dislocation or bony destruction.  Diagnoses of a 
history of a torn cartilage of the right knee and ligament 
instability of the right knee were rendered.

Treatment records, submitted by Scott Air Force Base, dating 
from July 1995 to March 1996, pertinently reflect that the 
veteran continued to seek treatment for his right knee 
disorder.  In this regard, in May 1996, it was reported that 
the veteran's right knee had slightly improved.  The veteran 
had range of motion of the left knee from 0 to 135 degrees.  
There was no evidence of any effusion, joint line pain, or 
crepitus.  However, the veteran had patellar facet pain which 
was greater medially than laterally.  X-rays of the right 
knee in March 1996 revealed minimal spurring of the tibial 
spines with a suggestion of mild medial joint space 
narrowing.  It was later noted that weight bearing views 
showed that the joint space was intact.  The assessment of 
the examiner was patellofemoral syndrome.  The veteran was 
recommended to continue with exercises and medication.  
  
A March 1999 VA examination report reflects that the examiner 
had reviewed the entire claims file prior to the examination 
and the history with respect to the right knee was reported 
in extensive detail.  The veteran indicated that he had pain 
in the medial aspect of the right knee when he stood for more 
than 15 minutes.  He stated that his right knee felt, but did 
not appear to be, swollen.  He did not have any locking 
symptoms.  The veteran reported that after he sat down and 
got up to walk, his right knee was stiff.  He related that 
squatting, and sometimes kneeling, caused the right knee to 
hurt.  The veteran further related that he could only walk on 
irregular or rough surfaces for a short period of time before 
he felt pain in the right knee.  He related that while he did 
not have any pain going upstairs, he had pain in the medial 
aspect of the right knee when he descended stairs.  It was 
noted by the examiner that the veteran did not run.  The 
veteran felt as if symptoms concerning his right knee had 
remained unchanged over the previous years.  

The veteran reported further that he had worked as a computer 
specialist and, as a result of his right knee, he was unable 
to bend, lift, or carry objects.  However, it was reported 
that the veteran had not lost any time from work as a result 
of his right knee disorder.  The examiner noted that the 
veteran took nonprescription medication a couple of times a 
day for his right knee and that long periods of standing or 
walking aggravated his pain.  As a result of such flare-ups, 
the examiner noted the veteran would have to sit down and 
rest until the symptoms abated. The veteran was not found to 
have been disabled for any extended period of time during his 
periods of increased pain and he was unaware of any changes 
in movement of his right knee during flare-ups.  The examiner 
noted that the veteran occasionally wore a neoprene brace 
when he engaged in any extended walking of lifting.  It was 
noted that the veteran did not have a history of dislocation 
of the knee or any form of inflammatory arthritis.  

Physical examination revealed a range of motion from 0 to 135 
degrees.  There was a complaint of pain of the right knee on 
full active knee flexion but no evidence of any crepitus.  
The examiner noted that the veteran had healed bilateral 
arthroscopic scars on the anterior aspects of both knees.  
The right knee measured 36 centimeters as compared to 37 
centimeters on the left.  There was no evidence of any soft 
tissue swelling, joint effusion, or tenderness of the right 
knee.  Patella alignment of the right knee was normal with no 
subluxation, lateral tracking or patellofemoral crepitus.   
Lachman's test and Drawer's sign were negative.  There was no 
evidence of any varus or valgus laxity, or rotatory 
instability.  The veteran had 5/5 strength of the right 
hamstring and quadriceps, and vastus medialis obliquus muscle 
tone of the right knee was excellent.  A diagnosis of a tear 
of the medial meniscus of the right knee was entered.  The 
examiner did not find the symptoms with respect to the right 
knee disabling.  In this regard, it was the opinion of the 
examiner that based upon episodes of increased pain as 
described by the veteran, range of motion of the right knee 
would not be affected.  The examiner further concluded that 
while the veteran demonstrated excellent strength during the 
examination, he was unable to conclude whether or not 
strength was affected during the veteran's brief periods of 
flare-ups.  

In a May addendum to the March 1999 VA examination, it was 
reported that X-rays of the right knee revealed no evidence 
any degenerative joint disease, narrowing, or spur formation.  
The examiner indicated that the veteran had residuals of 
symptoms associated with surgery to the right knee with 
subjective reports of pain, but that a  physical examination 
showed minimal loss of function and range of motion.  

III.  Analysis

The RO has assigned a 10 percent evaluation to the residuals 
of a partial medial meniscectomy of the right knee by analogy 
pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5259.   Under that code, a maximum 10 percent evaluation 
will be assigned when the removal of the semilunar cartilage 
is symptomatic.  

Other relevant codes include 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 which provides that a 10 percent evaluation is 
assigned for slight subluxation or lateral instability, and a 
20 percent evaluation is assigned for moderate subluxation or 
lateral instability.  The Court has held that Diagnostic Code 
5257 is not predicated on a limitation of motion, and as 
such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, flexion 
limited to 45 degrees warrants a 10 percent evaluation, and 
flexion limited to 30 degrees warrants a 20 percent rating.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, extension 
limited to 10 degrees warrants a 10 percent evaluation, and 
extension limited to 15 degrees warrants a 20 percent 
evaluation.

In this case, the right knee disorder is manifested by a 
range of motion from zero to 135 degrees, and since June 1995 
there has been no evidence of any deformity, crepitus, 
effusion, varus or valgus laxity, rotatory instability, or 
tenderness.  While the veteran complains of pain on full 
active flexion of the right knee and of flare-ups of pain 
with prolonged activity, examiners indicate that such flare-
ups do not affect range of motion.  The veteran has 5/5 
strength of the right hamstring and quadriceps and examiners 
feel that the symptoms exhibited during examination are not 
disabling.  In this regard, in a May 1999 addendum to the 
March 1999 examination, the examiner indicated that the 
veteran demonstrated only minimal loss of function and range 
of motion of the right knee.  In view of this evidence, the 
Board finds that the criteria for an evaluation in excess of 
10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 have not been met, as there is no medical evidence 
reflecting moderate disability of the right knee.

Moreover, there is no evidence of a limitation of flexion to 
30 degrees, or a limitation of extension to 15 degrees, and 
hence, there is no basis for a higher evaluation under 
Diagnostic Code 5260 or 5261.  Further, there is no basis for 
separate evaluations for arthritis and right knee instability 
as there is no evidence of arthritis of the right knee.  See 
VAOPGCPREC 23-97 (July 1, 1997).  Thus, this claim must be 
denied.

In reaching this decision the Board notes that an increased 
evaluation may be based on either actual limitation of 
motion, or the functional equivalent of limitation of motion 
due to less or more movement than normal, weakened movement, 
excess fatigability, incoordination, and pain on movement.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 
C.F.R. §§ 4.40, 4.45).  While the veteran complained of pain 
in the right knee during active knee flexion, and of flare-
ups of pain with prolonged standing or walking, the VA 
examiner in March 1999 indicated that such flare-ups did not 
inhibit range of motion.  Indeed, the veteran's symptoms with 
respect to the right knee were considered non-disabling by 
the VA examiner.  Moreover, there is no evidence of any 
incoordination or movement (while the veteran walked with a 
limp on the right side during the March 1999 VA examination, 
he was able to toe and heel walk) or atrophy (the veteran's 
right leg measured 36 centimeters as compared to 37 
centimeters on the left).  Hence, the Board foes not find 
that the 10 percent evaluation inadequately reflects any 
resultant functional loss of the right knee.  See 38 C.F.R. 
§§ 4.40, 4.59; DeLuca.  

Finally, separate compensable ratings for the scars of the 
right knee are not warranted as there is no objective showing 
that they are tender and painful, poorly nourished resulting 
in repeated ulceration, or that they cause any limitation of 
knee function.  Indeed, the VA examiner in March 1999 found 
the scars to be 
well-healed.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (1998).

Overall, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for the right knee disorder.  The 
evidence does not raise a question that a higher rating is 
possible or warranted for any period of time from June 1995 
to the present so as to warrant a "staged" rating due to a 
change in the level of disability.  Fenderson. 


ORDER

Assignment of a rating in excess of 10 percent for residuals 
of a partial medial meniscectomy of the right knee from June 
1, 1995 is denied.  


REMAND

A review of the record discloses that in a December 1996 
rating decision, the RO granted service connection for 
bursitis of the right shoulder and for lateral epicondylitis 
of the right elbow with a history of tendonitis.  Each 
disability was assigned a 10 percent evaluation.  After 
receiving notice of the RO's decision in December 1996, the 
veteran's representative in a written argument, dated in May 
1997, entered disagreement with the 10 percent evaluation 
assigned to each of the aforementioned disabilities.  
Subsequently, in a January 1999 remand, the Board requested 
that the RO prepare a statement of the case addressing the 
issues of what evaluations are warranted for the period from 
June 1, 1995 for bursitis of the right shoulder and for 
lateral epicondylitis of the right elbow with a history of 
tendonitis.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that, where a NOD had been filed, the Board erred in finding 
that the issue was "not now in appellate status," and 
should have remanded rather than referred the case to the RO.  
Accordingly, the Board is required to REMAND these issues to 
the RO for issuance of a statement of the case regarding the 
issues of what evaluations are warranted for the period from 
June 1, 1995, for bursitis of the right shoulder and for 
lateral epicondylitis of the right elbow with a history of 
tendonitis.  

The RO should issue a statement of the 
case concerning the issues of what 
evaluations are warranted for the period 
from June 1, 1995 for bursitis of the 
right shoulder and for lateral 
epicondylitis of the right elbow with a 
history of tendonitis. 

Only if the veteran completes his appeal by filing a timely 
substantive appeal on the aforementioned issues should these 
issues be returned to the Board.  See 38 U.S.C.A. § 7104(a) 
(West 1991).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals





  Where the particular disability for which the veteran is service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

